DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/20 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 10, 13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-12, 14-17 and 19 of U.S. Patent No. 10,827,597. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8, 10-12, 14-17 and 19 of ‘597 teaches substantially similar subject matter as that of claims 1-7, 9, 10, 13 and 15-20 of the instant application.
Instant Application 17/081,928
Patent Number 10,827,597
1. A mobile control device for use in a load control system having a first lighting control device configured to control a source of artificial light in a a second lighting control device that is configured to control an amount of natural light that enters the space, the mobile control device comprising: 



a light detector configured to measure a light intensity of ambient light in the space; and 
a control circuit responsive to the light detector; wherein the control circuit is configured to: 
receive a light intensity measurement of the in the space from the light detector; 

analyze a spectral content of the received light intensity measurement; 

in response to analyzing the spectral content, determine whether an artificial light intensity or a natural light intensity is greater in the space; and based on the determination, cause at least one of the first or the second lighting control devices to adjust the light intensity measured by the light detector.

a first lighting control device configured to control a source of artificial light in a space; 
a second lighting control device that is configured to control an amount of natural light that enters the space; and 
a remote control device associated with the first and second lighting control devices, the remote control device comprising: 
a light detector configured to measure an amount of a light intensity of ambient light in the space; and 
a control circuit operably connected to the light detector, wherein the control circuit is configured to:
receive a light intensity measurement of the amount of ambient light in the space from the light detector; 
analyze a spectral content of the received ambient light based on the received ambient light intensity measurement; 
in response to analyzing the spectral content, determine whether the an artificial light intensity or the a natural light intensity is greater in the space; and 
based on the determination, control at least one of the first or the second lighting control devices to adjust the amount of ambient light intensity measured by the light detector of the remote control device.



compare the received light intensity measurement with a preset light intensity, and 
determine, based on the comparison, whether the received light intensity measurement agrees with the preset light intensity or not, 


compare the received light intensity measurement with a preset light intensity; Page 2 of 7DOCKET NO.: LUTR_13-22424-P2 CT3PATENT Application No.: 16/687,403 Notice of Allowance Dated: March 31, 2020 
determine, based on the comparison, whether the received light intensity measurement agrees with the preset light intensity; and 


3. The lighting control system of claim 2, wherein the received measured ambient light intensity measurement agrees with the preset light intensity when the received measured light intensity measurement is within a threshold of the preset light intensity.
4. The mobile control device of claim 3, 


wherein the control circuit is configured to cause the second lighting control device to further adjust the light intensity in the space when the light intensity in the space resulting from control of the first lighting control device disagrees with the 45LUTR_13-22424-P2 CT4 preset light intensity and the adjustment limit of the first lighting control device is reached, such that the light intensity in the space resulting from control of the second lighting control device agrees with the preset light intensity.
4. The lighting control system of claim 3, wherein to control the at least one of the first or the second lighting control devices further comprises to control the second lighting control device to further adjust the light intensity in the space when the light intensity in the space resulting from control of the first lighting control device disagrees with the preset light intensity and the adjustment limit of the first lighting control device is reached, such that the light intensity in the space resulting from control of the second lighting control device agrees with the preset light intensity.
5. The mobile control device of claim 2, wherein the control circuit is further configured to: 
determine that the mobile control device has been moved from a first location to a second location; 
receive a second light intensity measurement of ambient light at the second location from the light detector; 

cause a third lighting control device, based on the second location, to adjust a light intensity measured by the light detector at the second location until the light intensity measured by the light detector at the second location agrees with the desired light intensity.

determine that the remote control device has been moved from a first location to a second location; 
receive a second light intensity measurement of ambient light at the second location; 

transmit to a third lighting control device, based on the second location, a command to adjust a light intensity measured by the remote control device at the second location until the light intensity measured by the remote control device at the second location agrees with the desired light intensity.

6. The lighting control system of claim 2, 

wherein the received light intensity measurement disagrees with the preset light intensity when the received light intensity measurement is outside a threshold of the preset light intensity.
7. The mobile control device of claim 1, 


wherein the control circuit is configured to cause the first lighting control device to adjust the artificial light intensity in the space in response to the determination that the artificial light intensity is greater than the natural light intensity.
8. The lighting control system of claim 1, wherein to control the at least one of the first or the second lighting control devices further comprises to control the first lighting control device to adjust the artificial light intensity in the space in response to the determination that the artificial light intensity is greater than the natural light intensity.
9. The mobile control device of claim 1, wherein the control circuit is configured to cause at least one of the first lighting control device or the second lighting control device to adjust a ratio of the artificial light intensity to the natural light intensity within the space.
11. The lighting control system of claim 1, wherein to control the at least one of the first or the second lighting control devices comprises to cause at least one of the first lighting control device or the second lighting control device to adjust a ratio of the artificial light intensity to the natural light intensity within the space.
10. The mobile control device of claim 9, wherein the control circuit is further configured to prioritize, based on a user preference, use of the first lighting control 




wherein the control circuit is further configured to cause at least one of the first lighting control device or the second lighting control device to adjust the light intensity in the space to maximize the amount of natural light in the space.
7. The lighting control system of claim 1, wherein to control the at least one of the first or the second lighting control devices further comprises to control at least one of the first lighting control device or the second lighting control device to adjust the light intensity in the space to maximize the amount of natural light in the space.
15. The mobile control device of claim 1, wherein the first lighting control device comprises a dimmer switch and the second lighting control device comprises a motorized window treatment.
10. The lighting control system of claim 1, wherein the first lighting control device comprises a dimmer switch and the second lighting control device comprises a motorized window treatment.
16. A non-transient computer readable medium having stored thereon program instructions that when executed by a control circuit of a mobile device cause the control circuit to: 

receive a light intensity measurement of ambient light from a light detector; 


analyze a spectral content of the received light intensity measurement; 47LUTR_13-22424-P2 CT4 



determine, in response to analyzing the spectral content, whether an artificial light intensity or a natural light intensity is greater in the space; and 


control, based on the determination, at least one of a first lighting control device or a second lighting control device to adjust the light intensity of ambient light in 





receiving, at a remote control device, a light intensity measurement of ambient light from a light detector; 

analyzing, via a control circuit of the remote control device, a spectral content of the received light intensity measurement; 

determining, by the control circuit of the remote control device, in response to analyzing the spectral content, whether an artificial light intensity or a natural light intensity is greater in the space; and 

controlling, based on the determination, at least one of a first lighting control device or a second lighting control device to adjust the light intensity of ambient light 


With respect to claim 16 of the instant application, claim 14 of ‘597 contains substantially similar subject matter, but fails to specify a non-transient computer readable medium having stored thereon program instructions executed by a control circuit. The disclosure is clear that a product control application may be executed by the control circuit (Column 10, lines 53-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a product control application for executing the method.
17. The non-transient computer readable medium of claim 16, wherein the program instructions, when executed by the control circuit, further cause the control circuit to control at least one of the first lighting control device or the second lighting control device to adjust a ratio of artificial light intensity to natural light intensity within the space.
15. The method of claim 14, further comprising controlling at least one of the first lighting control device or the second lighting control device to adjust a ratio of artificial light intensity to natural light intensity within the space.
18. The non-transient computer readable medium of claim 17, wherein the program instructions, when executed by the control circuit, further cause the control circuit to prioritize, based on a user preference, using the first lighting control device over using the second lighting control device when to adjusting the light intensity in the space.
16. The method of claim 15, wherein controlling the least one of a first lighting control device or a second lighting control device further comprises prioritizing, based on a user preference, using the first lighting control device over using the second lighting control device, when to adjust the light intensity in the space.
19. The non-transient computer readable medium of claim 18, wherein the program instructions, when executed by the control circuit, further cause the control circuit to control the at least one of the first lighting control device or the second 


19. The method of claim 14, further comprising: determining, via the remote control device, that the remote control device has been moved from a first location to a second location; measuring, via the remote control device, a second light intensity measurement of ambient light at the second location; and transmitting to a third lighting control device, based on the second location, one or more commands to adjust the light intensity ambient light at the second location measured by the remote control device until the light intensity of ambient light at the second location measured by the remote control device agrees with a desired light intensity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074.  The examiner can normally be reached on M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANY RICHARDSON/Primary Examiner, Art Unit 2844